Citation Nr: 1412943	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-41 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for mesothelioma.

3. Entitlement to service connection for Alzheimer's disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel



INTRODUCTION

The Veteranserved on active duty in the Navy from August 1968 to May 1970. Prior to that time, he served in the Naval Reserves for one year and eight months from November 1966 to August 1968 with probable periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from December 2008 and April 2012 rating decisions, by the U.S. Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.  The December 2008 rating decision denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  The Veteran perfected a timely appeal to that decision. The April 2012 rating decision denied the Veteran's claims of entitlement to service connection for mesothelioma and Alzheimer's disease.  The Board notes that while the Veteran has not perfected an appeal of that decision, he filed a notice of disagreement in June 2012.  The RO has not issued a statement of the case (SOC).  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection for Bilateral Hearing Loss 

The Veteran contends that he has bilateral hearing loss as a result of exposure to acoustic trauma as a pipefitter aboard ships while serving in the Navy.

The Veteran demonstrated a bilateral hearing loss disability for VA purposes on audiometric testing completed at July 2008 and November 2008 VA examinations.  Also, the Veteran's DD-214 indicates the Veteran served as a pipefitter.  Although the Veteran's specific MOS is not listed, all repairers aboard ships in the Navy have been identified as occupations where there was at least a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes the Veteran was exposed to in-service noise trauma.

Therefore, two of the three requirements for service connection for hearing loss have been met: (1) there is a current bilateral hearing loss disability as defined in section 3.385 and (2) there was an injury (military acoustic trauma) sustained in service which is consistent with the Veteran's duties and circumstances in service as a pipefitter.

The Veteran was afforded a VA audiological examination in July 2008 and November 2008.  The July 2008 examiner stated "it is at least as likely as not that the hearing loss is related to noise exposure experienced during his military service as a ship fitter, as hearing protection was not often available."  However, the service treatment records indicate bilateral hearing loss existed prior to service.  If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation with regard to his bilateral hearing loss.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2012); Jensen, 19 F.3d at 1417. Since the July 2008 examination opinion does not address aggravation of the condition, it is inadequate.   When VA undertakes to provide an examination, it must ensure that said examination in adequate.  Id.   

An additional VA examination was conducted in November 2008 that does address aggravation of the condition.  However, the Board finds that the opinion rendered is inadequate.  In so finding, the Board notes that the November 2008 examiner conducted an interview of the Veteran and reviewed the claims file.  After considering the foregoing, the examiner stated that he could not resolve the issue of whether the Veteran's bilateral hearing loss disability was caused by or aggravated by his military service without resort to speculation.  The examiner noted that there was no valid hearing test performed upon separation.

Before the Board can rely on the examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is 'based on sufficient facts or data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data, 'by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase 'without resort to speculation should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Finally, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones, 23 Vet. App. at 389.

Here, it is unclear on what reason or reasons the examiner based his conclusion that an opinion would be speculative.  The Board observes that the examiner noted that the separation exam contained no audio exam.  It is uncertain whether the examiner was attempting to indicate that based on this absence, the Veteran's current bilateral hearing loss disability was not related to his in-service noise exposure.  Furthermore, it is uncertain whether additional research or consultation would allow for a nonspeculative opinion.

For the above stated reasons, and in light of the Court's holding in Jones regarding the use by examiners of terminology indicating that an opinion cannot be provided without resort to speculation, the Board finds that the November 2008 opinion is inadequate.  

Service Connection for Mesothelioma and Alzheimer's disease

The Veteran contends that he incurred Mesothelioma and Alzheimer's disease during active service.

As noted in the Introduction, the RO denied the Veteran's claims of service connection for Mesothelioma and Alzheimer's disease in an April 2012 rating decision.  The Veteran disagreed with this decision in a June 2012 statement. The Veteran stated "I am appealing the decision as no evidence of me not being exposed of agent orange as per asbestos exposure..."  To date, the RO has not issued a Statement of the Case (SOC) on either of these claims.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO should issue an SOC on the issues of entitlement to service connection for Mesothelioma and Alzheimer's disease to the Veteran and his representative.

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC to the Veteran and his representative on the claims of service connection for Mesothelioma and Alzheimer's disease.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2. The Veteran should be scheduled for a VA audiology examination.  The claims file must be made available to and reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not that any current hearing loss was aggravated by acoustic trauma during the Veteran's period of active duty.  Whether any such aggravation was clearly and unmistakably due to the natural progress of the disease should be addressed.

The examiner should indicate in his report that the claims file was reviewed.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for any opinion expressed shall be provided. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The report of the examiner should be associated with the Veteran's VA claims folder.

Note: The term 'at least as likely as not' does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it

3. Readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and an appropriate period of time in which to respond. Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


